TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00698-CR


Joseph Christopher Escamilla, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 30,953, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In March 2005, appellant Joseph Christopher Escamilla pleaded guilty to the
aggravated sexual assault of a child.  See Tex. Penal Code Ann. § 22.021 (West Supp. 2008).  The
district court found that the evidence substantiated appellant's guilt, deferred adjudication,
and placed appellant on community supervision for ten years.  At a November 2007 hearing on the
State's motion to adjudicate, appellant pleaded true to all but one of the alleged violations of the
conditions of supervision.  The court adjudged him guilty and assessed punishment at twenty years
in prison and a $2,000 fine.
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief
and was advised of his right to examine the appellate record and file a pro se brief.  No pro se brief
has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				___________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   December 30, 2008
Do Not Publish